Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 24-29,31-40,42-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,3-4,6-7,9-15,17-19,21-29,31-33 of copending Application No. 15742015  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 
 Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24,26,29,30,33,35,37,40-41,44 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Prasad (US 20170279876). 

    PNG
    media_image1.png
    448
    688
    media_image1.png
    Greyscale

Regarding claim 24, Prasad teaches (Fig. 1, [25-38]) a method for controlling at least one window ([32], “...158 ... configured to transmit digital messages to the system controller 110...”), comprising: 
a. determining a sun position ([37], “158...depending upon the location of the sun in sky”);
([37], “cloudy-day sensor”); and
c. controlling a tint of the at least one window based at least in part on (i) the sun position determined and (ii) the indication of cloud cover received ([30], “daylight control devices...electrochromic or smart window”, Examiner considers controlling the electrochromic or smart window as controlling the tint of the window, at least more likely than not).

Regarding claim 26, Prasad further teaches the method of claim 24, wherein determining the sun position includes determining that an obstruction will cause a reduction from a maximum amount of irradiance received at the at least one sensor that comprises a photosensor configured to measure solar irradiance ([37], “The radio window sensor 158 may detect when direct sunlight ... is blocked by external means, such as clouds or a building...a sun sensor...”).

Regarding claim 29, Prasad further teaches the method of claim 24, wherein the at least one sensor comprises a light sensor, an infrared sensor, a temperature sensor, and/or a humidity sensor ([38], “temperature sensors; humidity sensors...”).

Regarding claim 30, Prasad further teaches the method of claim 24, further comprising controlling a position of a window shade, a window drapery, or a window blind ([30], “...motorized roller shade...”).

Regarding claim 33, Prasad further teaches the method of claim 24, further comprising estimating an amount of solar irradiance received at the at least one window ([37], “... measured light intensity ... sun sensor ... measure an external light intensity ...”, measurement is considered an estimate due to the measurement error).

	Regarding claims 35,37,40-41,44, mutatis mutandis, Prasad teaches all the limitations as stated in claims 24,26,29-30,33.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 25,31-32,36,42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Lashina (US 9674924).
  
Regarding claim 25, Prasad teaches all the limitations as stated in claim 24, but does not explicitly teach the indication of cloud cover is provided by a weather station.
However, in an analogous optics field of endeavor, Lashina teaches an indication of cloud cover is provided by a weather station (col.22, ¶ 2, “The control system...weather station such as whether cloudy conditions...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the indication of cloud cover is provided by a 

	Regarding claim 31, Prasad teaches all the limitations as stated in claim 24, but does not teach determining the sun position is performed at least in part by using a solar position calculator.
	However, in an analogous optics field of endeavor, Lashina teaches determining a sun position is performed at least in part by using a solar position calculator (col.10, ¶ 3, “data related to the relationship between apparent daily patterns of the sun and annual orbit of the sun may be utilized in combination with a determined date, time, and/or geographic location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determining the sun position is performed at least in part by using a solar position calculator in the teaching of Prasad as taught by Lashina for the purposes of accurately controlling the light passing through the window.

Regarding claim 32, Prasad in view of Lashina further teaches the method of claim 31, wherein the solar position calculator includes a lookup table storing at least one time entry associated with a solar altitude value and/or solar azimuth value (see claim 31 rejection above).

Regarding claims 36,42-43, mutatis mutandis, Prasad in view of Lashina further teaches all the limitations as stated in claims 25,31-32,

Claim(s) 27-------28,34,38-39,45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Berman (US 20130057937).

Regarding claim 27, Prasad teaches all the limitations as stated in claim 24, but does not teach controlling the tint is performed while the obstruction causes a reduction from the maximum amount of irradiance at the at least one sensor.
However, in an analogous optics field of endeavor, Berman teaches controlling a tint is performed while an obstruction causes a reduction from the maximum amount of irradiance at at least one sensor ([61], “...Various sensors 125 may then be configured to detect sunlight...”, [121], “...configured to respond to information from a sensor only after the sensor has reported a changed lighting condition (e.g., the appearance of reflected light, the appearance of shadow, and/or the like)”, [140], “...the process of reducing the visible light transmission of electrochromic...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlling the tint is performed while the obstruction causes a reduction from the maximum amount of irradiance at the at least one sensor in the teaching of Prasad as taught by Berman for the purposes of having desired indoor illumination.

Regarding claim 28, mutatis mutandis, Prasad in view of Berman further teaches the method of claim 24, wherein controlling the tint includes varying a tint level of the at least one window (see claim 27 rejection above).

Regarding claim 34, mutatis mutandis, Prasad in view of Berman further teaches the method of claim 33, wherein controlling the tint of the at least one window is responsive to the estimated amount of solar irradiance received at the at least one window (see claim 27 rejection above).

	Regarding claims 38-39,45. mutatis mutandis, Prasad in view of Berman further teaches all the limitations as stated in claims 27-28,34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234